OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the negative.
*1021The defendant contends that it was engaged in a joint venture with plaintiff’s employer. It therefore raises section 11 of the Workers’ Compensation Law as an affirmative defense claiming this statute provides plaintiff’s sole remedy. However, the factual finding- below was that the parties did not intend to create a joint venture and that indeed none was created. Because the affirmed finding on this point is supported by the record it may not be set aside by this court.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur in memorandum.
Order affirmed, etc.